Citation Nr: 1426584	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-37 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for eczema.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for a left knee disorder, to include the threshold issue of whether a timely notice of disagreement (NOD) was submitted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to July 1980.  She then had service in the Reserve.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Also on appeal is an October 2010 decisional letter informing the Veteran that she did not submit a timely appeal as to a September 2009 rating decision, which denied service connection for a left knee disorder.  

The Veteran testified in a hearing before an RO Decision Review Officer (DRO) in September 2008.  She then testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO in May 2011.  A transcript of each hearing has been associated with the claims file.  

The issue of service connection for a psychiatric disorder, to include depression, was raised by the Veteran in September 2010.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is in relative equipoise in demonstrating that a low back disorder, manifested by status post microdiskectomy L4/5; spondylolysis, lumbar spine; and degenerative disc disease L3/4, L5/S1; and a 4 cm linear vertical scar on the mid-lower back, is causally related to service.  

2.  The evidence is in relative equipoise in demonstrating that the Veteran has eczema and hemorrhoids that were incurred coincident with her service.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disorder, manifested by status post microdiskectomy L4/5; spondylolysis, lumbar spine; and degenerative disc disease L3/4, L5/S1; including a 4 cm linear vertical scar on the mid-lower back, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

2.  The criteria to establish service connection for eczema are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria to establish service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, however, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

A.  Low Back Disorder

The evidence is in relative equipoise in demonstrating that the Veteran has a low back disorder that is causally related to service.  

First, as confirmed upon VA examination in March 2007, the Veteran has a current back condition manifested by status post microdiskectomy L4/5; spondylolysis, lumbar spine; and degenerative disc disease L3/4, L5/S1.  A September 2006 VA scar examination also demonstrates a 4 cm linear vertical scar on the mid-lower back.  

Second, at her May 2011 Board hearing, the Veteran credibly and competently testified that she started having back pain during service.  This occurred while carrying heavy loads during field training, and it continued on a recurrent basis after service.  See Board Hr'g Tr. 3, 8.  

Finally, in a November 2009 letter, the Veteran's treating orthopedic doctor, Dr. Schell, noted that she had been his patient since 1997.  He opined that "it is my opinion that [the Veteran] suffers from back pain at least partially if not completely due to the cumulative activities of daily living which would include her service in the military."  A neurosurgeon gave a similar opinion in October 2009.  With regard to the scar, the September 2006 VA examiner found it to be "secondary to the surgery she had for her low back condition."

This evidentiary record is in relative equipoise as to all material elements of the claim. Therefore, service connection is warranted for the low back condition, including the residual scar.

B.  Eczema

The evidence is in relative equipoise in demonstrating that the Veteran has eczema that was incurred coincident with her service.  

First, an October 2005 letter from a private dermatologist establishes a diagnosis of eczema, which confirms the existence of a present disability.  

Second, in addition to her own credible and competent statements of such, her STRs show complaints of a rash over her face in June 1980.  Therefore, there is evidence of in-service disease.  

Finally, at her May 2011 Board hearing, the Veteran credibly and competently testified that she first started having symptoms during service, and she thought she had picked up the rash at that time due to "showering with a bunch of other people."  Board Hr'g Tr. 14-15.  She has had intermittent periods of flare-ups since then.  Board Hr'g Tr. 14-15.    

This evidence is in relative equipoise in showing that eczema has continued on a persistent and recurrent basis since first manifested during her active duty service.  See 38 C.F.R. § 3.304; see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  Therefore, service connection is warranted.  

C.  Hemorrhoids

The evidence is in relative equipoise in demonstrating that the Veteran has hemorrhoids that were incurred coincident with her service.  

The medical records available in the claims file do not confirm (or rebut) a current diagnosis of hemorrhoids.  However, an August 2009 statement of the case (SOC) identifies a VA colonoscopy report dated April 25, 2008, as "the first clinical evidence of the presence of hemorrhoids."  For purposes of this adjudication, the Board will accept the description contained in this SOC as an accurate depiction of the existence and contents of the VA colonoscopy, sufficient to establish the existence of a present disability.  
 
Second, at her May 2011 Board hearing, the Veteran competently and credibly testified that she first started having this problem during service before leaving for a trip home upon finishing AIT.  Board Hr'g Tr.  11.  She went to sick call upon returning from home because she was having severe diarrhea, and she was told it was a flare-up of hemorrhoids.  Board Hr'g Tr.  11.  This has continued until the present day.  Board Hr'g Tr. 16.  

The STRs show treatment in April 1980 for symptoms in the context she describes.  Although the documented diagnosis was viral gastroenteritis, rather than hemorrhoids, this is not inherently implausible or contradictory with her statements.  The Board otherwise finds her statement credible and competent evidence that she was told her symptoms were related to hemorrhoids.    

The Board finds that this evidentiary record is in relative equipoise as to all material elements of the claim.  Therefore, service connection is warranted for hemorrhoids.

In reaching the above outcomes, the Board has resolved all reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  All notification and development action necessary to render a fair decision on the matter has been accomplished in light of the favorable disposition of all matters decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  


ORDER

Service connection for a low back condition, manifested by status post microdiskectomy L4/5; spondylolysis, lumbar spine; and degenerative disc disease L3/4, L5/S1; plus a 4 cm linear vertical scar on the mid-lower back, is granted. 

Service connection for eczema is granted.  

Service connection for hemorrhoids is granted.  


REMAND

Entitlement to service connection for a left knee disorder must be remanded to allow the AOJ the opportunity to issue a statement of the case (SOC) as to the threshold issue of whether the Veteran filed a time notice of disagreement (NOD) after the rating decision denying the claim.  

By way of history, a rating decision was issued in August 2009 denying service connection for degenerative joint disease of the left knee.  Notice was sent on September 3, 2009.  A NOD was received on September 30, 2010.  The Veteran was then informed in an October 2010 letter that this NOD was not timely received.  She responded later in October 2010 disagreeing with this determination, arguing that her NOD was timely filed.  

Whether a NOD (or substantive appeal) has been filed on time is an appealable issue.  If a claimant or her representative protests an adverse determination made by the AOJ with respect to timely filing of the NOD (or substantive appeal), the claimant will be furnished a SOC.  38 C.F.R. § 19.34; see also 38 C.F.R. § 19.9(c).  

Accordingly, the matter is REMANDED for issuance of an SOC and all contingent action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a SOC addressing the issue of entitlement to service connection for a left knee disorder, to include the threshold issue of whether a timely notice of disagreement (NOD) was submitted.  The SOC must include (a) a summary of the evidence in the case relating to the matter; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on the matter and the reasons for each determination.  

The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and she should be afforded an appropriate time period to respond.  

2.  Thereafter, unless the issue is resolved in her favor, the RO should undertake any further action indicated upon receipt of a timely substantive appeal (VA Form 9), and then readjudicate the matter in light of the entire evidentiary record, issuing a supplemental statement of the case (SSOC), as indicated.  Then return the matter to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


